Citation Nr: 1119222	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-14 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service- connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from July 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is manifested by sleep problems, irritability, isolation, depression, short temper, intrusive thoughts, irritability, exaggerated startle response, low motivation, problems with concentration, flashbacks, and avoidance.  


CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in December 2009.  Moreover, the Board notes that the appellant was afforded a hearing before the undersigned Veterans Law Judge (not a hearing officer) in October 2010.  At the start of the hearing, the VLJ clarified the issue on appeal.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the appellant has been afforded an appropriate and adequate VA examination.  The examination reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinion supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Factual Summary

In June 2008, the appellant reported that he retired last year from two jobs as a security guard and floor cleaner.  He reported sleep problems, war related nightmare, isolation and irritability.  He denied suicidal ideations but had homicidal ideations but no plans or attempts.  He was alert, cooperative and verbally interactive.  His mood was subdued, dysphoric, anxious and irritable.  Affect was full range and labile.  There were no psychotic thoughts.  GAF scores of 46 and 48 were assigned.  

It was noted in November 2008 that the appellant continued to struggle with war related nightmares.  He also continued to be guarded, isolate from others, and short tempered.  He endorsed hyper startle response, and denied suicidal or homicidal ideations.  His mood was dysphoric, anxious and irritable.  Affect was full range.  There were no psychotic thoughts.  A GAF score of 47 was assigned.  

The appellant related in November 2009 that his evaluation did not reflect the true severity of his condition.  

Examination in November 2009 revealed that the appellant continued to struggle with war related nightmares and that he was concerned that he may hurt his wife in one of his restless dreams.  He reported a continued tendency to isolate, being easily irritated, decreased interest, anhedonia, and anger.  He denied interval problems with the law, suicide and homicidal ideations, or use of recreational drugs.  Examination revealed he was alert, uncooperative and his affect was mildly constricted.  His mood was subdued, dysphoric, anxious and irritable.  He had no delusions and/or psychotic thoughts.  A GAF score of 45 was assigned.  

The appellant was afforded a VA compensation and pension examination in January 2010.  During this examination, he reported worsening depression and sleep problems.  The appellant reported that he last worked 2-3 years ago doing security.  He stated that he quit because of physical problems and that he was applying for social security.  According to the appellant, he was also having trouble coping with the stress of the job and was irritable with co-workers and truck drivers.  He reported concentration problems on the job as well and that he missed about a month of work last year because of his PTSD.  

The appellant reported that he lived with his fiancée and that they had been together for 8 years.  The relationship was fair to good.  The appellant noted that the relationship was not as good because he was having more problems with irritability and fighting in his sleep.  He reported a fair relationship with his sons and a good relationship with his grandchildren.  He denied having close friends other than his girlfriend.  He also denied casual friends but stated that he was close to his sisters and brothers whom he saw about two to three times a year and talked to them every one and a half to two months.  The appellant reported going to church once a month, that he cooked sometimes and did some home improvements but was limited due to his back.  

The examination revealed he was alert, oriented and attentive.  His mood appeared dysphoric and affect was constricted.  His speech was a regular rate and rhythm, and there was some evidence of psychomotor agitation.  His thought process was logical and coherent and he was without hallucinations.  There was also no evidence of delusional content.  He denied thoughts of hurting himself or other and a history of suicide attempts.  He reported that he was last physically aggressive with someone a month ago.  His memory was intact for immediate, recent and remote events.  He was able to concentrate well enough to spell "world" backwards.  His intelligence was average and insight fair.  A GAF score of 53 was assigned.  

The VA examiner noted that the appellant exhibited moderate to considerable symptoms associated with his PTSD.  The examiner related that the appellant reported intrusive thoughts, irritability, exaggerated startle response, depression, low motivation, problems with concentration, flashbacks, and avoidance.  The examiner related that in terms of social adaptability and interactions with others, the appellant appeared moderately to considerably impaired.  In terms of his ability to maintain employment, the examiner stated that the appellant could perform job duties in a reliable, flexible and efficient manner because the PTSD appeared to be moderately to considerably impaired.  

In his March 2010 notice of disagreement, the appellant reported sleep problems and that his spouse was at her "wits end" because of his sleep problems.  He stated that he had not had a job in three years.  In his March 2010 VA Form 9 Substantive Appeal, the appellant related that he was so depressed that he could not get out of bed some mornings.  He related that just because he does not go around smelling did not mean that he was not suffering from PTSD.  He stated it was a challenge every day to keep him from getting lazy and letting everything go.  He stated that he did not visit relatives because of the stress and that he did not attend funerals, weddings, birthdays, etc.  He reported having no friends as they say he is weird sometimes.  He stated that his fiancée is a loving person but his talking in his sleep and jumping up and down is hard on her.  He stated that he could not work and take orders.  According to the appellant, he had no patience for employees or employers.  

The appellant was afforded a hearing in October 2010.  During this hearing, the appellant reported that his PTSD contributed to him leaving his job in 2007.  The appellant related that his physician had stated to him that his condition had worsened.  The appellant reported that things get on his nerves, and he reported having short term memory loss, unprovoked anger, daily rituals, concentration issues and restricted activities.  He related that he did not work, and that he did not go to church or birthdays.  He reported having suicidal thoughts in a dream.  The appellant's fiancée related that the appellant cannot stand to be on the phone for a length of time and that he had one veteran that called him but the appellant never calls him back.  She stated that the appellant thrashes in his sleep and that he does not sleep much.  She said that it does not matter to the appellant whether he leaves the house much and that he gets upset quickly.   

Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the appellant's disability has not significantly changed and that a uniform rating is warranted.  

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 10 percent evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2010).

The rating formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers). Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

Analysis

The appellant has appealed the denial of a rating higher than 50 percent disabling for PTSD.  The current rating contemplates occupational and social impairment with reduced reliability and productivity.  To warrant a higher rating the evidence must approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.7.

Based on the evidence presented, the Board finds that a 70 percent disabling for PTSD is warranted.  In this regard, the appellant has reported sleep problems, irritability, isolation, depression, short temper, intrusive thoughts, irritability, exaggerated startle response, low motivation, problems with concentration, flashbacks, and avoidance.  The appellant has a fiancée and reported having a good relationship with her.  Despite his reports of no causal friends, he nevertheless reported having a fair relationship with his children and a good relationship with his grandchildren, and a close relationship with his siblings.  We acknowledge his more recent reports that he avoids relatives, funerals, birthdays and other events but nevertheless note that he has reported fair to good relationships with his fiancé and family.  

He has consistently denied suicidal ideations but reported having suicidal thoughts in a dream.  Although in June 2008 he reported having homicidal ideations, there were no plans or attempts.  Also, in examinations thereafter he denied both suicidal and homicidal ideations.  We note that the appellant expressed concern that he may hurt his wife in one of his restless dreams but he denied thoughts of hurting himself or other in January 2010.  The appellant reported concentration problems on the job, no patience for employees or employers, and trouble coping with the stress on the job.  We also acknowledge he has been unemployed throughout this appeal and that he reported that he had missed about a month of work in 2009 because of his PTSD.  However, although in January 2010 the appellant attributed his employment difficulties to his job, he also stated that he quit because of physical problems and that he was applying for social security then.  Furthermore, the VA examiner opined that the appellant could perform job duties in a reliable, flexible and efficient manner because the PTSD appeared to be moderately to considerably impaired.  

The Board notes that although the appellant has reported concentration problems, examination revealed that he was alert, oriented and without psychotic thoughts or delusions.  His speech was regular, memory intact, thought process logical and coherent, insight fair and intelligence average.  He was also able to concentrate well enough to spell "world" backwards.  Examination in January 2010 revealed some evidence of psychomotor agitation but we note that his thought process was logical and coherent and he was without hallucinations at that time.  The Board also notes that the January 2010 VA examiner opined that the appellant exhibited moderate to considerable symptoms associated with his PTSD and that in terms of social adaptability and interactions with others, the appellant appeared moderately to considerably impaired.  These findings justify a 70 percent rating and no more.  

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the appellant's GAF scores have ranged between 45 and 53, denoting moderate to serious impairment.  In the view of the Board, the GAF scores are consistent with the appellant's PTSD symptomatology and the assignment of a 70 percent rating.  

We find that an evaluation higher than 70 percent disabling is not warranted.  Here, we find that the appellant had been competent and credible when reporting his symptoms.  We also acknowledge his reports of unprovoked anger, short term memory loss, daily rituals, and employment and concentration issues.  However, the above does not justify an evaluation of 100 percent disabling.  

Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with deficiencies in most areas.  However, the manifestations, even when accepted as credible, do not establish total impairment.  He retains the ability to function independently and maintain hygiene.  He has fiancé and a fair to good relationship with her and his family establishing that he can maintain effective relationships.  Examination has also revealed that he was alert, oriented, with logical and coherent thought and without psychotic thoughts or delusions.  Such findings do not warrant a 100 percent evaluation when all the other manifestations are considered.  See Mauerhan, supra, 16 Vet. App. 436.

In sum, the appellant's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  

Extraschedular Consideration

We have also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant has not required frequent periods of hospitalization for his disability and that the manifestations of the disability is contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order. 


ORDER

A 70 percent disabling for PTSD is granted subject to the controlling regulations applicable to the payment of monetary benefits.  





REMAND

The appellant has appealed the denial of a higher rating for PTSD.  Post service treatment records reveal that the appellant retired in 2007 from two jobs as a security guard and floor cleaner.  In the January 2010 VA compensation and pension examination, the appellant stated that he quit working because of physical problems and that he was applying for social security then.  According to the appellant, he was also having trouble coping with the stress of the job and was irritable with co-workers and truck drivers.  He reported concentration problems on the job as well and that he missed about a month of work last year because of his PTSD.  During his October 2010 hearing, the appellant reported that his PTSD contributed to him leaving his job in 2007.  

Although the January 2010 VA examiner opined that the appellant could perform job duties in a reliable, flexible and efficient manner because the PTSD appeared to be moderately to considerably impaired, the Board notes that the appellant has attributed his inability to maintain employment to his PTSD and other physical problems.  We also note that the appellant is service connected for diabetes mellitus, and peripheral neuropathy of the left and right lower extremity.  

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU claim is considered to have been raised by the record and thus is a component of the instant claim.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required. Specifically, the RO must provide appropriate notice and adjudicate the claim.

Accordingly, the case is remanded for the following:

The RO must ensure that all VCAA notice obligations are satisfied concerning the claim for TDIU and adjudicate such claim, to include obtaining a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


